 

Exhibit 10.1

SECOND AMENDMENT TO

 

AMENDED AND RESTATED NOTE AND WARRANT PURCHASE AGREEMENT

 

This Second Amendment to Amended and Restated Note and Warrant Purchase
Agreement (this “Amendment”) is made effective as of February 19, 2008, by and
among Thomas Group, Inc., a Delaware corporation (the “Company”), General John
T. Chain, Jr., an individual (“Chain”), and Edward P. Evans, an individual
(“Evans,” and collectively with Chain, “Purchasers” and each individually, a
“Purchaser”), to amend that certain Amended and Restated Note and Warrant
Purchase Agreement dated as of October 17, 2002 (the “Agreement”).

 

RECITALS

 

WHEREAS, as of October 17, 2002, the Company and Purchasers entered into the
Agreement;

 

WHEREAS, effective December 4, 2006, the Company and Purchasers entered into an
amendment to the Agreement;

 

WHEREAS, Section 5.2(b) of the Agreement provides for certain rights of the
Purchasers with respect to the nomination or designation of directors for
election to the Board of Directors of the Company (the “Board’);

 

WHEREAS, the Company and Purchasers desire to amend and clarify the rights of
Purchasers to designate individuals to be considered as nominees for election to
the Board and the requirements applicable to such designees; and

 

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Agreement;

 

NOW THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.             Section 5.2(b) of the Agreement is hereby amended and restated to
read in its entirety as follows:


 

“(b)         Nominating Rights.  Chain shall have the right to designate
nominees to fill three of the five director positions on the Board until the
earlier of (i) the first date on which Chain is no longer the beneficial owner
of at least ten percent of the outstanding Common Stock of the Company or
(ii) the 2009 Annual Meeting.  Chain agrees that one of his designated nominees
will always be the Company’s then-current Executive Chairman and one of his
designated nominees will always be himself.  If the position of Executive
Chairman is vacant, Chain agrees that one of his designated nominees will be the
Company’s then-current President and Chief Executive Officer.  Evans shall have
the right to designate nominees to fill two of the five director positions on
the Board until the

 

 

--------------------------------------------------------------------------------


 

earlier of (i) the first date on which Evans is no longer the beneficial owner
of at least ten percent of the outstanding Common Stock of the Company or
(ii) the 2009 Annual Meeting. Evans agrees that one of his designated nominees
will always be himself.”

 

2.             All other terms and conditions of the Agreement remain unchanged
and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

 

THOMAS GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Taylor

 

 

 

 

Name:

James Taylor

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

GENERAL JOHN T. CHAIN, JR.

 

 

 

 

 

 

 

 

 

 

Signed:

/s/ John T. Chain, Jr.

 

 

 

 

 

 

 

 

 

 

EDWARD P. EVANS

 

 

 

 

 

 

 

 

 

 

Signed:

/s/ Edward P. Evans

 

 

--------------------------------------------------------------------------------